Exhibit SEPARATION AGREEMENT This Separation Agreement (“Agreement”) is entered into by and between Vincent Rossi (“Employee”) and St. Bernard Software, Inc. and any and all predecessor or successor entities thereof and its and their affiliates, any and all holding, parent or subsidiary entities and any predecessor or successor entities thereof, any other merged entities, and all present, former and future directors, officers, representatives, agents, principals, administrators, agents, partners and employees, stockholders, predecessors and successors and/or assigns, insurers, attorneys, and any fiduciaries of any employee benefits plan (all collectively referred to as “Employer”). Employee and Employer are hereinafter collectively referred to as “the Parties”. 1.Resignation of
